      Case 3:20-cv-06754-WHA Document 50 Filed 08/04/21 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Charles K. Verhoeven (Bar No. 170151)
   charlesverhoeven@quinnemanuel.com
    Melissa Baily (Bar No. 237649)
   melissabaily@quinnemanuel.com
    Jordan Jaffe (Bar No. 254886)
   jordanjaffe@quinnemanuel.com
    Lindsay Cooper (Bar No. 287125)
   lindsaycooper@quinnemanuel.com
   50 California Street, 22 nd Floor
  San Francisco, California 94111-4788
   Telephone: (415) 875-6600
  Facsimile:     (415) 875-6700

  Attorneys for GOOGLE LLC
                            UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA

                              SAN FRANCISCO DIVISION

 GOOGLE LLC,                              CASE NO. 3:20-cv-06754-WHA

             Plaintiff,
                                            PLAINTIFF GOOGLE LLC’S
       vs.                                ADMINISTRATIVE MOTION TO FILE
                                            UNDER SEAL EXHIBIT A TO ITS
 SONOS, INC.,                             NOTICE REGARDING JUDGE
                                            ALBRIGHT’S TRANSFER DECISION
             Defendant.














                                                              CASE NO. 3:20-CV-06754-WHA
                                                   GOOGLE’S ADMINISTRATIVE M OTION TO SEAL
           Case 3:20-cv-06754-WHA Document 50 Filed 08/04/21 Page 2 of 2




 1            Pursuant to Civil L.R. 7-11 and 79-5, Plaintiff Google LLC (“Google”) respectfully requests to
 2 file under seal Exhibit A to its Notice Regarding Judge Albright’s Transfer Decision (“Google’s
 3 Notice”), filed concurrently herewith. Specifically, Google requests an order granting leave to file
 4 under seal the portions of the documents as listed below:
 5                            Document                         Portions to Be Filed      Designating
                                                                    Under Seal              Party
 6             Exhibit A to Google’s Notice                   Entirety                 Defendant
 7
     I.       LEGAL STANDARD
 8
              Civil Local Rule 79-5 requires that a party seeking sealing “establish[] that the document, or
 9
     portions thereof, are privileged, protectable as a trade secret or otherwise entitled to protection under
10
     the law” (i.e., is “sealable”). Civil L.R. 79-5(b). The sealing request must also “be narrowly tailored
11
     to seek sealing only of sealable material.” Id.
12
     II.      GOOGLE’S CONFIDENTIAL INFORMATION
13
              Google seeks to seal these documents only because Defendant has designated the information
14
     confidential and/or highly confidential. Declaration of Lindsay Cooper (“Cooper Decl.”) ¶ 3. Google
15
     takes no position on the merits of sealing Defendant’s designated material, and expects Defendant to
16
     file one or more declarations in accordance with the Local Rules.
17
     III.     CONCLUSION
18
              In compliance with Civil Local Rule 79-5(d), redacted and unredacted versions of the
19
     above listed documents accompany this Administrative Motion. For the foregoing reasons,
20
     Google respectfully requests that the Court grant Google’s Administrative Motion.
21
22
     DATED: August 4, 2021                         QUINN EMANUEL URQUHART & SULLIVAN,
23                                                 LLP

24                                                  By /s/ Charles K. Verhoeven
                                                       Charles K. Verhoeven
25                                                     Attorneys for Google LLC
26
27
28

                                                        -2-                     CASE NO. 3:20-cv-06754-WHA
                                                                     GOOGLE’S ADMINISTRATIVE M OTION TO SEAL
